ACCEPTED
                                                                                        03-15-00656-CV
                                                                                                7512336
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 10/23/2015 11:03:30 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                   NO. 03-15-00656-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                     THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                                    10/23/2015 11:03:30 AM
                              HOUSTON, TEXAS
                                                                 JEFFREY D. KYLE
                                                                      Clerk

                                  FRANCES GRAHAM,

                                                               APPELLANT,

                                               v.

                                 LNV CORPORATION,

                                                               APPELLEE.


                 Appeal from the Justice Court, Precinct 3, Place 1
                              Travis County, Texas
                    Trial Court Case No. C-1-CV-15-005910
                          Hon. Eric Shepperd, presiding

        NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE


TO THE HONORABLE COURT OF APPEALS:

       Please take notice that the undersigned and the law firm of Mackie Wolf

Zientz & Mann, P.C., hereby appear as counsel for Appellee LNV

CORPORATION and request all notices given or required to be given in this case,

and all papers served or required to be served in this case, including, without

limitation, notices and any orders, applications, complaints, demands, hearings,

motions, petitions, pleadings or requests, and any other documents brought before

NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                     PAGE 1
this Court in this case, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, telephone, facsimile or otherwise be

served upon the undersigned attorney at the following address:

                                Mark D. Cronenwett
                       MACKIE WOLF ZIENTZ & MANN, P.C.
                         14160 N. Dallas Parkway, Suite 900
                                Dallas, Texas 75254
                             Telephone: (214) 635-2650
                             Facsimile: (214) 635-2686
                           mcronenwett@mwzmlaw.com



                                                  Respectfully submitted,
                                               By: /s/ Mark D. Cronenwett
                                                   MARK D. CRONENWETT
                                                   Texas Bar No. 00787303
                                                   mcronenwett@mwzmlaw.com
                                               MACKIE WOLF ZIENTZ & MANN,
                                               PC
                                               14160 N. Dallas Parkway, Suite 900
                                               Dallas, Texas 75254
                                               (214) 635-2650
                                               (214) 635-2686 (Fax)

                                               ATTORNEYS FOR APPELLEE
                                               LNV CORPORATION




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                 PAGE 2
                             CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of October, 2015, a true and correct copy
of the foregoing was served via U.S. mail to the party listed below:

       Frances Graham
       2405 Crownspoint Drive
       Austin, Texas 78748



                                               /s/ Mark D. Cronenwett________
                                                MARK D. CRONENWETT




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                    PAGE 3